
	
		I
		111th CONGRESS
		2d Session
		H. R. 5518
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Ms. Titus (for
			 herself, Mr. Heller,
			 Mr. Franks of Arizona,
			 Ms. Giffords, and
			 Ms. Berkley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  energy investment tax credit and the credit for residential energy efficient
		  property with respect to natural gas heat pumps.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Efficient Heat Pump Tax Parity Act of
			 2010.
		2.Energy credit for
			 natural gas heat pumps
			(a)In
			 generalSubparagraph (A) of
			 section 48(a)(3) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of clause (vi), by inserting or at
			 the end of clause (vii), and by adding at the end the following new
			 clause:
				
					(viii)equipment which uses natural gas to heat
				and cool a structure, but only with respect to periods ending before January 1,
				2017,
					.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, in taxable years ending after such date, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			3.Credit for
			 residential energy efficient property
			(a)In
			 generalSubsection (a) of
			 section 25D of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of paragraph (4), by striking the period at the
			 end of paragraph (5) and inserting , and, and by adding at the
			 end the following new paragraph:
				
					(6)30 percent of the qualified natural gas
				heat pump property expenditures made by the taxpayer during such
				year.
					.
			(b)Qualified
			 natural gas heat pump property expendituresSubsection (d) of section 25D of such Code
			 is amended by adding at the end the following new paragraph:
				
					(5)Qualified
				natural gas heat pump property expenditures
						(A)In
				generalThe term
				qualified natural gas heat pump property expenditure means an
				expenditure for qualified natural gas heat pump property installed on or in
				connection with a dwelling unit located in the United States and used as a
				residence by the taxpayer.
						(B)Qualified
				natural gas heat pump propertyThe term qualified natural
				gas heat pump property means any equipment which—
							(i)uses natural gas
				as an energy source to heat and cool a dwelling unit referred to in
				subparagraph (A), and
							(ii)has a coefficient of performance in heating
				of at least 1.4 at 47 degrees Fahrenheit and a coefficient of performance in
				cooling of at least 1.2 at 95 degrees
				Fahrenheit.
							.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31, 2010.
			
